Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application serial no. PCT/CN2018/086280, filed 05/10/2018.
Certified copy of foreign application serial no. 201710335973.4, filed 11/09/2019.

Information Disclosure Statement
The IDS filed 12/21/2020 and 02/22/2021 have been considered as noted on the attached PTO-1449.

Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 7, 8, 11, 14, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Spanos et al. [US 20160027229 A1, August 6, 2015] in view of Terry et al. [US 20070266037 A1, May 3, 2007].

With respect to claim 1, Spanos teaches a computer-implemented method ([0009] blockchain database managed by the one or more voting machines forming said distributed network), comprising: 
Obtaining [e.g. obtain voting data from voter], by a blockchain node [e.g. voting machine] of a blockchain network, first service data [e.g. voting data]; determining an attribute value [e.g. signed voting data] of the first service data ([0009] receive a private key and public key pair from a voter, receive voting data comprising one or more votes for one or more candidates in an election, use said private key to digitally sign said voting data to produce signed voting data, and broadcast said signed voting data with said public key to a distributed network, store said signed voting data with said public key on a blockchain database managed by the one or more voting machines forming said distributed network); wherein the attribute value is used to represent uniqueness of the first service data [e.g. computed hashed of said voter block] ([0061] the public key is used to uniquely identify the votes cast by the voter, and the private key is used to apply a digital signature to the votes);
determining, by the blockchain node and based on the attribute value [e.g. signed voter data] of the first service data [e.g. voter block] and stored attribute values of second service data [e.g. previously stored signed voter data] that has been processed, whether the first service data has been processed ([0088] the voting data is digitally signed using the voter's private key. This signature is verifiable mathematically using the voting data and the voter's public key stored with the voting data. The digital signature prevents others from modifying the voting data and proves that the voting data was produced by the voter that holds the private key corresponding to the public key stored with the voting data); and 
broadcasting, by the blockchain node, the first service data to at least one additional blockchain node of the blockchain network ([0063] signed voting data is passed to the blockchain client 704 which broadcasts the data to the distributed network through the network interface 705);
obtaining, by the blockchain node and from the database, a predetermined amount of service data [e.g. voting block] comprising the first service data ([0089] Fig. 16, 1607, the voting data is broadcast to the distributed network. Once the voting data is available to the distributed network, one or more of the voting machines that act as nodes on the distributed network can try to solve for the next block with the voting data included in the payload of the voting block); and
triggering, by the blockchain node, a consensus operation on the predetermined amount of service data [e.g. blockchain] ([0049-0050] under normal circumstances, blockchains naturally fork from time to time. However, only one branch of the chain in a standard blockchain can be considered valid. Consensus on which chain is valid is achieved by choosing the longest chain, which represents the chain with the most work put into completing it. In order to allow for forked chains without allowing accidental forks in the chain, there must be some mechanism by which valid forks can be verified, and invalid forks can be ignored…. FIG. 4 illustrates how the fork block 400 is interconnected with the first block in an intentional fork to create a valid fork chain. Each block in the blockchain contains a hash of the immediately preceding block stored in the previous hash 402. See also [0040-0041]).

Spanos does not teach:
wherein determining whether the first service data has been processed comprises:
querying, by the blockchain node and in the stored attribute values of the second service data that has been processed, whether there is an attribute value that is identical to the attribute value of the first service data; determining, by the blockchain node and based on a query result of the querying, whether the first service data has been processed;
in response to determining that the first service data has not been processed:
storing, by the blockchain node, the attribute value of the first service data in a database, wherein the database stores attribute values of service data that has been processed, and wherein the database is accessible by a plurality of blockchain nodes of the blockchain network:  

Terry teaches:
wherein determining whether the first service data has been processed comprises:
querying, by the node and in the stored attribute values of the second service data that has been processed, whether there is an attribute value that is identical to the attribute value of the first service data [e.g. the identical chunk is discarded]; determining, by the node and based on a query result of the querying, whether the first service data has been processed [e.g. a chunk already stored]; in response to determining that the first service data has not been processed: storing, by the node, the attribute value of the first service data in a database, wherein the database stores attribute values of service data that has been processed [e.g. the physical storage manager stores the chunk] ([0079] FIG. 5, the chunks are then passed to the hash code generator 53, which creates the associated hash codes for each chunk and enters these into the object table so the chunks associated with each object are listed 512. The chunk hash numbers are compared with the entries in the chunk table 531. Where a match is found, the new chunk is discarded, as it will be identical to a chunk already stored (e.g. already processed) in the storage system. If the chunk is new, a new entry for it is made in the chunk table 531, and the hashed chunk is passed to the physical storage manager 54. The physical storage manager stores the chunk in the most efficient pattern possible on the available storage devices 571, 572, and 573 and makes a corresponding entry in the chunk table 531 to show where the physical storage of the chunk has occurred so that the contents of the chunk can be retrieved later 512);
and wherein the database is accessible by a plurality of nodes of the network ([0073] FIG. 1, the chunk hashes are now compared with existing entries in the chunk table 14. Any hash that matches an existing entry 141 is already stored and so no action is taken (i.e., the data is not stored again, leading to automatic compression of the objects). A new hash (one which has no corresponding entry in the chunk table 14) is entered into the chunk table 141. The data in the chunk is then stored on the available storage devices 151, 152, and 153 in the most efficient manner for fault-tolerant storage. This approach may lead to the chunk data's being stored, for example, in a mirrored fashion on a storage system comprised of one or two devices or parity striped on a system with more than two storage devices. This data will be stored on the storage devices at physical locations 1511, 1521, and 1531, and these locations and the number of locations will be stored in the chunk table columns 143 and 142 so that all physical parts of a chunk may later be located and retrieved).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Spanos with discarding the identical to the attribute value of the first service data of Terry. Such a modification would reduce disk space utilization, multiple copies of this data are not written out to the disks (Terry [0237]).

With respect to dependent claim 4, Spanos as modified by Terry further teaches in response to determining that no attribute value is found to be identical to the attribute value of the first service data from the stored attribute values of the second service data that has been processed, determining, by the blockchain node, that the first service data has not been processed (Spanos [0063-0064] signed voting data is passed to the blockchain client 704 which broadcasts the data to the distributed network through the network interface 705. The voting data is packaged in a blockchain block and the block is solved to be added to the blockchain by finding a valid hash for the block).

With respect to dependent claim 7, Spanos as modified by Terry further teaches wherein the attribute value comprises one or more of a hash value and a serial number of service data (Spanos [0050] FIG. 4, the fork block 400 is interconnected with the first block in an intentional fork to create a valid fork chain. Each block in the blockchain contains a hash of the immediately preceding block stored in the previous hash 402).

Regarding claims 8, 11, 14, 15, 18 and 21; the instant claims recite substantially same limitations as the above-rejected claims 1, 4 & 7 and are therefore rejected under the same prior-art teachings.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Spanos in view of Terry, as applied to claims 1, 8, 15, further  in view of Qu et al. [US 20040203615 A1, July 25, 2002].

With respect to dependent claim 2, Spanos as modified by Terry further teaches in response to determining that the first service data has been processed, discarding, by the blockchain node, processing of the first service data (Terry [0079] where a match is found, the new chunk is discarded, as it will be identical to a chunk already stored (e.g. already processed) in the storage system. If the chunk is new, a new entry for it is made in the chunk table 531, and the hashed chunk is passed to the physical storage manager 54).

Spanos as modified by Terry does not teach:
broadcasting, by the blockchain node, information that the first service data has been processed to the at least one additional blockchain node of the blockchain network, wherein the at least one additional blockchain node discards processing of the first service data upon receiving the information from the blockchain node.

Qu teaches:
broadcasting, by the node, information that the first service data has been processed to the at least one additional node of the network, wherein the at least one additional node discards processing of the first service data upon receiving the information from the node ([0072] a duplicate of the received broadcast message is detected, The received broadcast message would then be either (1) discarded if a duplicate is detected or (2) processed if a duplicate is not detected). 

Regarding claims 9 and 16; the instant claims recite substantially same limitations as the above-rejected claim 2 and are therefore rejected under the same prior-art teachings. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Spanos, in view of Terry, as applied to claims 1, 8, 15, further in view of Wright et al. [US 2019/0095909 A1].

With respect to dependent claim 6, Spanos as modified by Terry further teaches storing, by the blockchain node, the attribute value of the first service data in a processed database, wherein the processed database stores attribute values of service data that has been processed (Spanos [0081]).

Spanos as modified by Terry does not teach determining, by the blockchain node, a query index of the attribute value of the first service data; and establishing a mapping relationship between the query index and the attribute value of the first service data.

Wright teaches determining, by the blockchain node [e.g. peer-to-peer distributed ledger], a query index of the attribute value of the first service data [e.g. repository may be indexed, allowing it to be searched]; and establishing a mapping relationship between the query index and the attribute value of the first service data [e.g. the contract may be stored in or in association with the DHT) ([0019-0020] the peer-to-peer distributed ledger may further comprise checking whether the contract (e.g. transaction data) has been terminated by determining whether the at least one unspent output (UTXO) is present in a list of unspent transaction outputs for the peer-to-peer distributed ledger. 
The computer-based repository may be or comprise a server. The repository may be a database or storage facility provided on a computer-based resource. The Repository may be indexed, allowing it to be searched. The repository may comprise a Distributed Hash Table (DHT). The contract may be stored in or in association with the DHT).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Spanos as modified by Terry with indexing the attribute value for mapping of Wright. Such a modification would provide an efficient method to locate ("lookup") a value (Wright [0044]).

Regarding claims 13 and 20; the instant claims recite substantially same limitations as the above-rejected claim 6 and are therefore rejected under the same prior-art teachings. 

Response to Amendment
In response to the 11/06/2020 office action claims 1, 2, 4, 6, 8, 9, 13, 15, 16, 18 and 20 have been amended, no new claim has been added, and claims 3, 5, 10, 12, 17 and 19 have been cancelled. Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 are currently pending and stand rejected.
Response to Remarks
Applicant’s remarks filed on 02/04/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153